         6:20-cv-00221-JMC       Date Filed 08/26/21       Entry Number 22        Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Virginia Latrice Smith,                  )
                                         )             Civil Action No.: 6:20-cv-00221-JMC
                      Plaintiff,         )
                                         )
       v.                                )                   ORDER AND OPINION
                                         )
               1
Kilolo Kijakazi , Commissioner of Social )
Security Administration,                 )
                                         )
                      Defendant.         )
____________________________________)

          This matter is before the court for review of Magistrate Judge Kevin F. McDonald’s

(“Magistrate Judge”) Report and Recommendation (“Report”) filed on January 29, 2021. (ECF

No. 18). The Report addresses Plaintiff Virginia Smith’s (“Plaintiff”) claim for disability insurance

benefits (“DIB”) and recommends that the court reverse the decision of the Commissioner of

Social Security Administration (“the Commissioner”) and remand the matter for further

proceedings. (ECF No. 18 at 14.) The Commissioner filed an Objection to the Magistrate Judge’s

Report. (ECF No. 19.) For the reasons stated herein, the court ACCEPTS the Report and

incorporates it herein, REVERSES the Commissioner’s decision, and REMANDS the action

under sentence four of 42 U.S.C. § 405(g) for further administrative review consistent with this

order.

                     I. FACTUAL AND PROCEDURAL BACKGROUND




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew
Saul as the defendant in this suit. No further action is required to continue this suit under the last
sentence of 42 U.S.C. § 405(g) (“Any action instituted in accordance with this subsection shall survive
notwithstanding any change in the person occupying the office of Commissioner of Social Security or
any vacancy in such office.”).
                                                  1
      6:20-cv-00221-JMC         Date Filed 08/26/21       Entry Number 22        Page 2 of 9




       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 18 at 1-4.) As brief background, Plaintiff filed an

application for disability benefits on August 2, 2017, which was denied initially and on

reconsideration. (Id. at 1.) After a hearing was held on August 28, 2019, an administrative law

judge (“ALJ”) determined, on October 1, 2019, that Plaintiff was not disabled as defined under the

Social Security Act, as amended, and not entitled to benefits. (Id. at 1-2.)

       More specifically, the ALJ determined that Plaintiff had the following severe impairments:

lumbar degenerative disc disease, osteoarthritis, migraines, and obesity. (Id. at 2.; ECF No. 12-2

at 18.) The ALJ concluded that Plaintiff had the residual functional capacity (“RFC”) to “perform

less than a full range of sedentary work.” (ECF No. 18 at 2; ECF No. 12-2 at 21.) Notably, the

ALJ opined that Plaintiff can “never crawl, but can frequently balance, and occasionally stoop,

crouch, and kneel as well as frequently perform handling/fingering and reaching.” (Id.) In reaching

this determination, the ALJ found the opinion of Dr. Stoddard, Plaintiff’s treating physician, only

“partially persuasive.” (ECF No. 18 at 8; ECF No. 12-2 at 25.) The ALJ noted that while Dr.

Stoddard’s opinion is “essentially consistent with and supported by his treatment notes[,]” he “did

not communicate any restrictions in his treatment notes and during physical therapy.” (Id.)

Moreover, Plaintiff could “perform essentially a full range of motion.” (Id.) After considering

Plaintiff’s RFC, age, education, and work experience, the ALJ determined that there were “jobs

that exist in significant numbers in the national economy that [she could] perform.” (ECF No. 12-

2 at 26.) On this basis, the ALJ denied disability benefits to Plaintiff because she was not disabled

for purposes of the Social Security Act (“the Act”). (Id. at 27.)

       Plaintiff’s request for the Appeals Council (“the Council”) to review the ALJ’s decision

was denied on November 22, 2019. (Id. at 2.) Thus, the ALJ’s decision became the final decision



                                                  2
      6:20-cv-00221-JMC          Date Filed 08/26/21     Entry Number 22        Page 3 of 9




of the Commissioner. (Id.) See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating

that an ALJ’s decision was the final decision of the Commissioner when the Council denied a

request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding that

the Commissioner’s “final decision” includes when the Council denies a request for review of an

ALJ’s decision). Plaintiff filed the instant action on January 23, 2020. (ECF No. 1.)

        In the Report, the Magistrate Judge concluded that the ALJ erred when he failed to

adequately examine “the supportability and consistency of Dr. Stoddard’s opinion as required by

the regulations.” (ECF No. 18 at 8.) Concluding that this error required the matter to be remanded

for further consideration, the Magistrate Judge did not address Plaintiff’s remaining allegations of

error. (Id. at 14.) The Report ultimately recommended that the court reverse the Commissioner’s

decision and remand the matter for additional administrative proceedings. (Id.)

        The parties were apprised of their opportunity to file specific objections to the Report on

January 29, 2021. (Id. at 15.) On February 11, 2021, the Commissioner filed an Objection to the

Report (ECF No. 19), and argued the following: (1) the Commissioner did not offer an

impermissible post hoc rationale for the ALJ’s decision when he cited record evidence that was

not explicitly referenced by the ALJ’s decision analysis (Id. at 2-4); (2) the Magistrate Judge

impermissibly imposed an articulation requirement for the ALJ’s findings (Id. at 4-5); and (3) the

ALJ’s decision was supported by substantial evidence (Id. at 5-18). The Commissioner urges the

court to affirm her decision. (Id. at 18.)

        On February 25, 2021, Plaintiff replied to Commissioner’s Objection. (ECF No. 21.)

Plaintiff maintains the Magistrate Judge (1) correctly denied the Commissioner’s post hoc

rationalizations of the ALJ’s (Id. at 3); and (2) correctly determined the ALJ’s “narrative

discussion was insufficient in this case” (Id. at 4-5). Plaintiff requests the court adopt the



                                                 3
        6:20-cv-00221-JMC        Date Filed 08/26/21      Entry Number 22         Page 4 of 9




Magistrate Judge’s Report and to remand the action for further administrative proceedings. (Id. at

6-7.)



                                  II. STANDARD OF REVIEW

         The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

         The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the



                                                  4
      6:20-cv-00221-JMC         Date Filed 08/26/21      Entry Number 22       Page 5 of 9




[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                       III. DISCUSSION

       The Commissioner makes three objections to the Magistrate Judge’s Report. (ECF No. 19

at 1-18.) First, the Commissioner argues that the Magistrate Judge improperly considered the

Commissioner’s arguments to be post hoc rationalizations of the ALJ’s findings. (Id. at 2-4.)

Second, the Commissioner alleges the ALJ is not required to articulate how he considered each

medical opinion or findings from one source. (Id. at 3-5.) And lastly, the Commissioner maintains

that the ALJ’s decision is supported by substantial medical evidence. (Id. at 5-18.) The court will

consider the second and third objections together.

1. Explanation of Conclusions and the Articulation Standard

       An ALJ “must include ‘a narrative discussion describing how the evidence supports’ his

‘explanation of the varying degrees of weight he gave to differing opinions concerning [the

claimant’s] conditions and limitations.’” Woods v. Berryhill, 888 F.3d 686, 695 (4th Cir. 2018)

(quoting Monroe v. Colvin, 826 F.3d 176, 180 (4th Cir. 2016)). In Thomas v. Berryhill, the Fourth

Circuit explained “that a proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion.” Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019), as

amended (Feb. 22, 2019). The logical explanation component, “is just as important as the other

two.” Id. Specifically, the United States Court of Appeals for the Fourth Circuit “makes clear that

meaningful review is frustrated when an ALJ goes straight from listing evidence to stating a

conclusion.” Id. (citing Woods, 888 F.3d at 694). In essence, the ALJ must logically connect the

medical evidence to his conclusions. See Dowell v. Colvin, C/A No. 1:12-cv-1006, 2015 WL



                                                5
      6:20-cv-00221-JMC         Date Filed 08/26/21       Entry Number 22        Page 6 of 9




1524767, at *4 (M.D.N.C. Apr. 2, 2015). In doing so, the ALJ is not required to “specifically refer

to every piece of evidence in her decision.” Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th

Cir. 2014). Nonetheless, the ALJ’s RFC determination “warrants some explanation.” Thomas, 916

F.3d at 312.

        Upon review, the court holds that the Report correctly found that the ALJ did not

adequately explain his conclusions based on the medical evidence. After a thorough analysis of

the record, the Magistrate Judge concluded the ALJ’s decision “did not adequately address the

supportability and consistency of Dr. Stoddard’s opinion as required by the regulations.” (Id. at 8.)

Specifically, the Magistrate Judge explained the ALJ’s decision on this issue “comprises a single

conclusory sentence” and cites only the absence of the opined limitations from Dr. Stoddard’s

records and therapy records, indicating Plaintiff had “‘essentially’ a full range of motion.” (Id.)

The Magistrate Judge noted that the ALJ adopted Dr. Stoddard’s opinion with respect to

“lifting/carrying, stooping, crouching, climbing stairs, and changing positions” while he rejected

Dr. Stoddard’s opinion with respect to “kneeling, crouching, reaching, handling, fingering and

feeling limitations.” (Id.)

        The Commissioner objected on the ground that the ALJ discussed and considered the

voluminous record of medical evidence in the case. (ECF No. 19 at 5, 18.) The Commissioner

primarily referred to the ALJ’s two-page recitation of Plaintiff’s medical history, past treatments

and diagnoses in connection with this RFC determination. (ECF No. 12-2 at 23-24.) However, a

simple recitation of the available evidence does not constitute an adequate RFC analysis under the

Thomas framework. Thomas, 916 F.3d at 311. The ALJ’s two-page discussion of the medical facts

appropriately summarized a timeline of Plaintiff’s past diagnoses and treatment history. (ECF No.

12-2 at 23-24.) But the ALJ failed to explain how these facts drove his ultimate conclusions. For



                                                 6
      6:20-cv-00221-JMC          Date Filed 08/26/21       Entry Number 22        Page 7 of 9




example, the ALJ did not analyze contradictions between the medical evidence and Dr. Stoddard’s

opinion. Nor did he explain how this evidence lead him to conclude that Dr. Stoddard’s opinion

was unpersuasive. Whether or not the ALJ “already considered . . . these same records” (ECF No.

19 at 11), he must still explain how these medical facts lead to his RFC determination.

       The Commissioner objects that the ALJ need not explain “how he considers every piece of

evidence he receives.” (ECF No. 19 at 17 (citing 82 Fed. Reg. 5844-01, at 5859).) But the issue

with the ALJ’s decision is not his failure to consider all relevant evidence. Instead, the issue is his

failure to connect that evidence to his conclusions regarding Plaintiff’s RFC. Indeed, the same

regulations cited by the Commissioner require that unfavorable decisions include “a statement of

the case, in understandable language, setting forth a discussion of the evidence, and stating the

reason(s) upon which [the ALJ] based the determination or decision.” 82 Fed. Reg. 5844-01, at

5859. This requirement was intended to prevent denials of claims “without any personalized

articulation of the evidence.” Id. Here, the ALJ’s decision did just that.

       To the extent the Magistrate Judge cited evidence from the record which might lead to a

contrary conclusion and compel the ALJ to adopt Dr. Stoddard’s opined limitations, the

Commissioner objected the “standard of review is not whether the evidence ‘appears to support’ a

contrary conclusion.” (ECF No. 19 at 11.) The contradicting evidence cited in the Report merely

confirms what the Magistrate Judge stated at the outset: the ALJ’s decision was largely conclusory,

did not lay forth concrete reasons for rejecting Dr. Stoddard’s opined limitations, and therefore did

not permit proper review because the extensive medical evidence in the case can lead to either

conclusion. (See ECF No. 18 at 13 (stating “it is legally insufficient for the ALJ’s decision to recite

some facts, ignore others, and make conclusory statements in evaluating the persuasiveness of

opinion evidence.”).) Therefore, a coherent explanation of the ALJ’s conclusions is critical here.



                                                  7
      6:20-cv-00221-JMC         Date Filed 08/26/21      Entry Number 22        Page 8 of 9




       Despite the Commissioner’s objections, the court does not impose an “articulation

requirement” (ECF No. 18 at 5) by asking the ALJ to explain the basis for his conclusions. The

“reasonable articulation standard” cited by the Commissioner (ECF No. 19 at 5 (citing 82 Fed.

Reg. 5844-01, at 5858)) applies to “determinations and decisions that [do] not require written

analysis about how [the ALJ] considered each piece of evidence.” 82 Fed. Reg. 5844-01 at 5858.

As discussed, the United States Court of Appeals for the Fourth Circuit requires a written

explanation from the ALJ for RFC determinations. See, e. g. Woods, 888 F.3d at 694; Thomas, 916

F.3d at 311. The Social Security Administration itself indicates the purpose of the “reasonable

articulation standard” under the regulations is to “allow a subsequent reviewer or a reviewing court

to trace the path of an adjudicator’s reasoning, and [] not impede a reviewer’s ability to review a

determination or decision, or a court's ability to review [the] final decision.” 82 Fed. Reg. 5844-

01 at 5858. That is precisely what the Report recommends. (ECF No. 18 at 13 (recommending

“this case [] be remanded so that the ALJ may properly weigh Dr. Stoddard’s medical opinion

under the applicable standards and explain the persuasiveness of Dr. Stoddard’s opinion.”).) The

court thus accepts the Report on this ground and remands the action for further administrative

proceedings. On remand, the ALJ should consider Plaintiff’s remaining allegations of error along

with the Commissioner’s remaining objections.

2. The Commissioner’s Additional Objections

       The Commissioner presented additional objections to the Report. (ECF No. 18 at 2-4.) The

court need not consider these arguments because the ALJ will have an opportunity to reconsider

the entire decision, including Plaintiff’s allegations of error (ECF No. 15 at 22-30) and the

Commissioner’s remaining objections (ECF No. 19 at 2-4) and will reexamine the evidence in

totality during a de novo review. See Fleeger v. Berryhill, No. 16-318, 2017 WL 1437193, at *4



                                                 8
      6:20-cv-00221-JMC        Date Filed 08/26/21      Entry Number 22       Page 9 of 9




n.3 (W.D. Pa. Apr. 24, 2017) (declining to consider an additional argument by a claimant because

the claimant’s RFC would be reconsidered de novo by an ALJ); Astuto v. Colvin, 16-CV-1870

(PKC), 2017 WL 4326508, at *8 n.7 (E.D.N.Y. Sept. 28, 2017) (declining to consider an additional

argument by a claimant because the action would be considered de novo by an ALJ). Thus, the

court need not issue findings about the Commissioner’s additional objections because the ALJ will

oversee new administrative proceedings. See Toney v. Berryhill, C/A No. 9:17-cv-00080, 2018

WL 4090630, at *5 n.5 (D.S.C. Aug. 28, 2018) (“Because the court has determined remand to be

appropriate for these reasons, the court declines to address [claimant’s] other objections to the

Report.”).

                                      IV. CONCLUSION

        After a thorough review of the Commissioner’s Objections (ECF No. 19) and the

Magistrate Judge’s Report (ECF No. 18), the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 18), REVERSES the Commissioner’s decision and REMANDS the

action under sentence four of 42 U.S.C. § 405(g) for further administrative review consistent with

this order.

        IT IS SO ORDERED.




                                                    United States District Judge

August 25, 2021

Columbia, South Carolina




                                                9
